Citation Nr: 1441724	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-29 968	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

David C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  In an unappealed February 1984 rating decision, the RO disallowed service connection for hypertension.

2.  Evidence received since the February 1984 rating decision, which is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for hypertension and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's hypertension neither manifested within one year of separation from, nor was incurred in or caused by, his active service.


CONCLUSIONS OF LAW

1.  The February 1984 rating decision that disallowed the claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  As new and material evidence has been submitted, the criteria to reopen a previously denied claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection of hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was originally denied service connection for hypertension by April 1980 rating decision, for lack of a diagnosis.  The claim for service connection of hypertension again was disallowed in February 1984, for lack of new and material evidence.  The agency of original jurisdiction then reopened the issue based on receipt of new and material evidence, in the appealed rating decision of October 2009.

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims to reopen a claim that has been the subject of a previous and final denial, specialized notice is required.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  

VA received the Veteran's claim that led to this appeal in March 2009.  VA provided adequate notice in letters sent to the Veteran in March, April, and September 2009 and in November 2011, including information about how to obtain representation through a Veteran Service Organization.  Adequate notice required under Kent was not provided until November 2011.  The timing error as to that notice did not result in prejudice to the Veteran.  This is because the RO reopened the claim and considered it on the merits and because, in the instant decision, the Board reopens the claim and considers it on the merits.  The purpose of the specialized notice has therefore been achieved.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The claims file appears to have been misplaced prior to, and subsequently rebuilt in, February 2002.  A Formal Finding on the Unavailability of Service Records was completed in October 2009.  However, it also appears that the original claims file was recovered in March 2010 and consolidated with the rebuilt folder.  As evidenced by the original service treatment records and other documents from shortly after the Veteran's separation from service, the original claims file is before the Board.

In February 2014, VA obtained a medical opinion as to whether the Veteran's current hypertension had onset during or was caused by active service.  The opinion is adequate as the report shows that the examiner considered the relevant history of the Veteran's hypertension, provided a sufficiently detailed description of the disability, and provided an analysis to support her opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection and Jurisdiction

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Moreover, certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Yet, prior to the issuance of this decision on appeal, VA had previously disallowed entitlement to compensation benefits for the claimed disability.  Consequently, prior to reaching the merits, the Board must first address whether it has jurisdiction by determining if the claim may be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (explaining that the Board must make the independent determination of whether or not to reopen a finally denied claim in the context of a claim previously denied by the RO).

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c).  After notice of a decision by the RO, the claimant can initiate an appeal by filing a Notice of Disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2002).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2002).  If no NOD is filed within that year, the RO's determination becomes final, and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2013). 

However, if new and material evidence is added to the record, VA will reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

The submission of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed.  38 C.F.R. § 3.156(b) (2013); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

The RO provided the Veteran and his representative at the time notice both of the February 1984 determination and of his appellate rights.  The RO did not receive an NOD within one year of mailing notice of the February 1984 decision.  No evidence was added to the record in that appeal period that would have prevented the decision from becoming final.  Thus, the decision is final.

The February 1984 rating decision disallowed service connection for hypertension on the basis that the Veteran did not present new and material evidence containing a diagnosis.  Accordingly, the Board is charged with review of the record for new evidence, not considered in the February 1984 rating decision, which would reasonably suggest such a diagnosis.  Subsequent to the February 1984 rating decision, VA treatment records (for example, from February 2009) include diagnoses of hypertension.  This evidence is not cumulative or redundant of evidence of record at the time of the original decision, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for hypertension, and raises a reasonable possibility of substantiating that claim.  Therefore, as new and material evidence has been added to the record since the February 1984 decision, the claim must be reopened.  Shade v. Shinseki, 24 Vet.App. 110, 113 (2010).



III.  Merits of the Claim

The Board initially notes that the RO reopened the Veteran's claim and adjudicated it on the merits, and that in the course of that adjudication, as noted above, the Veteran was provided with adequate notice, an opportunity to submit evidence and request a hearing, and have his claim developed as a reopened claim. Thus, there is no prejudice in the Board's consideration of the claim on the merits. Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby").

Current VA treatment records, which contain a diagnosis of hypertension and active treatment therefor, satisfy the first of the three elements for service connection.  However, the claim for service connection fails on the third element-the lack of a link between an event or injury in service and the current disability.  To the contrary, the Veteran contends that his hypertension developed in or resulted from service, based on blood pressure measurements noted in his service treatment records.

In the March 2009 Statement in Support of Claim and in the July 2010 NOD, the Veteran reports having had high blood pressure in service.  In a September 2009 Authorization and Consent to Release Information to the VA, the Veteran specifically identifies treatment for hypertension while stationed in Okinawa in approximately 1976.  Again, in the Appeal to Board of Veterans' Appeals, the Veteran identifies at least two instances of treatment while stationed in Okinawa.  He further reports that he was told to return for check-ups to monitor any changes.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104 (2013).  The term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id.

The Board finds the Veteran credible and competent to recount blood pressure measurements.  In fact, the Veteran's service treatment records corroborate a single diastolic pressure equal to 90mm upon presenting to the outpatient clinic at the Okinawa Army Hospital in February 1975: 110/70 and 135/90.  The healthcare provider expressly deferred documenting an impression until follow-up examination four days later.  On that day, the Veteran's blood pressure measured 130/80, and the impression reads anxiety reaction.  Contrary to the Veteran's recollection-though one could argue that there was an "elevated" blood pressure reading for rating purposes-no diagnosis of hypertension resulted at that time.

Additional blood pressure readings documented during service include: 130/74 (June 1968), 126/80 (October 1971), 140/90 (March 1974), 130/90 (September 1975), 142/98 (July 1976), and 126/80 (March 1977).  In a March 1977 Report of Medical History, the Veteran endorsed high or low blood pressure; the Report of Medical Examination documents a blood pressure measurement of 120/80.  Again, no diagnosis of hypertension is evident.  

The Board finds the service treatment records to be more probative than the Veteran's statements as to whether he was treated for hypertension during service.  As blood pressure readings were obtained during service, it is reasonable to expect that medical professionals, believing the Veteran to have hypertension, would have recorded such diagnosis in his service treatment records and that, if treated accordingly, there would be evidence of that fact.  The Veteran's recollections as to being treated for hypertension are less probative than the contemporaneous service treatment records, which appear complete, at least in pertinent part.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring).  In short, the Board finds that the Veteran is not an accurate historian in this regard.  His recollections of in-service treatment for hypertension are afforded little probative value and are outweighed by the service treatment records.

The record following service continues to show the absence of diagnosed hypertension.  Subsequent to the initial claim in January 1980, VA examination conducted in March 1980 includes a medical determination that the Veteran did not then have hypertension.  There is also no evidence that hypertension manifested within one year of separation from service.

In February 2014, a VA examiner reviewed the Veteran's claims file, including his elevated readings in service and his reports of elevated readings since service, and provided the following medical opinion:

It is less likely as not this condition [hypertension] is caused by of a result of or a continuation of (the pain associated elevated blood pressures in 1974, 1975, (and 1976)), because there is a lack of objective evidence showing continuity of elevated blood pressures that would qualify for diagnosis of hypertension, from date of separation from service 04/22/77 to VAE 03/12/80.

This determination is consistent both with service treatment records, which do not contain a diagnosis of hypertension, and with the 1980 VA examination, which expressly discounts a diagnosis of hypertension.

Moreover, the February 2014 medical opinion demands considerable weight when juxtaposed with the other evidence of record.  An April 2009 Statement in Support of Claim written by the Veteran's wife, reports that the Veteran had elevated blood pressure readings (diastolic pressures in excess of 90mm) in service and since service, for which the Veteran was eventually medicated in the 1980's.  It is unclear as to the extent to which the statement is based on first-hand observation, but the objective medical record and the Veteran's testimony already demonstrate elevated blood pressure measurements in service.  See Layno v. Brown, 6 Vet. App. 465, 469 ("First, a witness must have personal knowledge in order to be competent to testify to a matter.").

Assuming his wife has personal knowledge of the Veteran's blood pressure readings over the relevant time, she, as a lay person, is not competent to provide a diagnosis of hypertension; medical skill is necessary to render such a determination in this case.  While lay diagnoses are not categorically incompetent, whether or not a lay diagnosis constitutes competent evidence depends on the particular facts.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition....").  As the instant medical record itself demonstrates, elevated blood pressure readings do not automatically result in a diagnosis of hypertension by a medical professional.  On the facts presented here, particularized knowledge must be applied to render a diagnosis of hypertension, the complexity of which exceeds the general and/or observational competency of the Veteran's wife.  Id.  Furthermore, his wife's statement regarding onset of treatment in the 1980's fails to place treatment during, or within one year following, service.  Thus, to the extent it constitutes relevant and competent testimony, the statement is of little probative value.

Similarly, a March 2012 letter from J.V., a lay acquaintance, purports to support the Veteran's claim for hypertension.  While competent to report observable symptoms (such as headaches, dizziness, extreme fatigue, and lack of concentration), J.V. does not identify the time in which the Veteran manifested these symptoms.  Furthermore, J.V., as a lay person, is not competent to diagnose hypertension based on the observed symptoms, as hypertension is generally not amenable to naked observation without associated blood pressure testing.  See id. at n.4 (stating "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Therefore, to the extent that the statement constitutes relevant and competent testimony, it is afforded little probative value in establishing an event or disease in service or continuity of hypertension since service.

Thus, there is neither significant credible evidence that hypertension was diagnosed in or within one year of service nor competent lay testimony-in opposition to the VA examiner's uncontroverted medical opinion-that the elevated blood pressure readings annotated in the service treatment records constitute a link between the current diagnosis and the Veteran's service.  Based on all evidence of record and for the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran's hypertension disability had onset during active service, manifested within one year of separation from active service, or was caused by any event, injury, or disease during active service.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for hypertension is reopened.

Entitlement to service connection for hypertension is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


